--------------------------------------------------------------------------------

Exhibit 10.1
 
*PORTIONS OF THIS ETHANOL PURCHASE AGREEMENT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION.


AMENDED AND RESTATED ETHANOL PURCHASE AGREEMENT


THIS AMENDED AND RESTATED ETHANOL PURCHASE AGREEMENT (this “Agreement”) is made
and entered into as of December 5, 2014 (the “Effective Date”) by and between
Southwest Iowa Renewable Energy, LLC, an Iowa limited liability company
(“Producer”), and Bunge North America, Inc., a New York corporation (“Bunge”)
(each of Producer and Bunge, a “Party” and collectively, the “Parties”).


Producer owns and operates an ethanol plant located near Council Bluffs, Iowa
(the “Facility”).  Producer and Bunge entered into an Ethanol Purchase Agreement
as of January 1, 2012 (as subsequently amended, the “Original Agreement”)
whereby Producer sells and Bunge purchases all ethanol produced by the Facility
(“Ethanol”).  The Parties now desire to amend and restate the Original Agreement
on the terms and conditions set forth herein.


Therefore, the Parties agree as follows:


1.             Ethanol Purchase/Sale.


1.1            Exclusive Purchaser.   Subject to the terms of this Agreement,
Producer agrees to sell to Bunge all Ethanol produced during the Term (as
defined in Section 6.1 hereof) by the Facility, other than 190 proof unfinished
ethanol that Producer sells to ______.  Bunge agrees that it will be obligated
to purchase all Ethanol produced by the Facility during the Term under the
conditions herein set forth.


1.2            Title.  Title, risk of loss and full shipping responsibility
shall pass to Bunge upon Producer loading the Ethanol into trucks, rail cars or
pipeline at the Delivery Location (as defined below) and delivery to Bunge of a
bill of lading for each shipment.  Bunge and Producer shall agree upon
documented inspection, loading and sealing procedures.


1.3            Location.  The place of delivery by Producer for all Ethanol sold
to Bunge pursuant to this Agreement shall be the Facility or as otherwise agreed
by the Parties (the “Delivery Location”).  Bunge will provide loading
instructions to Producer designating the shipment date and amount of Ethanol to
be shipped with enough advance notice such that Producer can direct the loading
of all Ethanol delivered hereunder in a commercially reasonable manner.  
Producer shall give Bunge and Bunge’s agents access to the Facility, in such a
manner and at all times as shall be commercially reasonably necessary and
convenient, in order for Bunge or Bunge’s agents and/or designees to take
delivery as provided herein.  To the extent that Bunge has provided Producer
with loading instructions, such instructions are subject to change at the
discretion of Bunge upon reasonable notice to Producer.  If Producer has
delivered Ethanol prior to such notice, Producer will not be responsible for any
failure of such Ethanol to comply with the changed instructions and Bunge will
incur the cost, if any associated with the change of instructions.
 

--------------------------------------------------------------------------------

1.4            Ethanol Marketing Policy.   Producer and Bunge will jointly
establish an Ethanol marketing policy with respect to Contracts (as defined in
Section 2.1(b)) setting forth how far in advance such Contracts may provide for
the sale of Ethanol, referred to as forward contracting limits (the “Ethanol
Marketing Policy”).   Without limitation, subject to Section 2.2, the Ethanol
Marketing Policy shall also include obligations of Producer to deliver to Bunge
written estimates of Ethanol production at the Facility a reasonable period of
time prior to such production.  The Ethanol Marketing Policy is subject to
approval and modification from time-to-time jointly by Bunge and Producer’s risk
management committee and/or Board of Managers and may be developed in connection
with a comprehensive risk management policy for the marketing of all products
produced by the Facility.  The Ethanol Marketing Policy will be updated by the
Parties as necessary.  Bunge shall promptly make Producer aware if the Ethanol
Marketing Policy is reasonably believed to be limiting Bunge’s ability to market
Ethanol in accordance with this Agreement.
 
2.             Obligations of the Parties; Quantity and Weights.


2.1            Bunge’s Obligations.


(a)            Market Information.  Bunge will provide Producer with relevant
and transparent market information, including bid/ask sheets for Ethanol
produced at the Facility.


(b)            Ethanol Contracts.  Bunge will negotiate and execute contracts,
arrangements and agreements on its own behalf for the resale by Bunge of Ethanol
(“Contracts”), and provide Producer with copies of such Contracts upon request. 
Bunge will also provide Producer with, or make available to Producer,
consolidated daily position reports of delivery dates, volumes and pricing under
all open Contracts.


(c)            Bunge Re-Sale Efforts.  Bunge agrees to use commercially
reasonable efforts to market the Ethanol to maximize the sale price and minimize
related costs, subject to prevailing market conditions; provided that Bunge will
have no obligation to enter into any long-term sale agreement with terms outside
of the Ethanol Marketing Policy (even if requested to do so by Producer) to the
extent that Bunge determines, in its sole discretion, that there is a risk that
a sufficient quantity of appropriate Ethanol may not be available to satisfy all
of Bunge’s obligations under such sale agreement.  Producer acknowledges that
Bunge will use its reasonable judgment in making such marketing decisions (due,
among other things, to varying freight and other costs).


(d)            Shipping Charges.  Bunge will schedule and arrange, in
conjunction with Producer’s general manager or designee, the loading, shipping
and delivery of all Ethanol bought by Bunge pursuant to this Agreement.  All
freight and delivery charges after delivery of the Ethanol by Producer to the
Delivery Location will be the responsibility of Bunge or the purchasers of
Ethanol from Bunge, and will be included in the calculation of Purchase Price to
the extent set forth in Section 5.1.  With respect to rail freight service to
the Facility, Bunge shall be responsible for negotiating with the rail service
provider the rates and service levels for shipments of Ethanol from the
Facility.  Bunge shall disclose to Producer any discussions, negotiations,
proposals and agreements involving such rail service and rail rates for the
Facility and, upon termination of this Agreement, Bunge shall assign rights to
such rail service and rates to Producer, to the extent agreed by the rail
carrier(s).  Producer shall buy or lease, and shall maintain and be responsible
for, all rail cars used for the loading, shipping and delivery of all Ethanol
bought by Bunge pursuant to this Agreement.
 
2

--------------------------------------------------------------------------------

(e)            Ethanol Marketing Policy; Directions Given by Producer.  Subject
to the provisions of this Agreement, Bunge will abide by any terms of the
Ethanol Marketing Policy applicable to Bunge and neither Bunge nor its
Affiliates shall be in breach of this Agreement or liable to Producer under this
Agreement to the extent Bunge acts in accordance with the Ethanol Marketing
Policy or in accordance with directions given by Producer’s Board of Managers or
general manager.


(f)            Other Activities of Bunge.  Producer understands that Bunge is in
the business of marketing ethanol for itself and for other third parties outside
the terms of this Agreement and that Bunge may sell and market Ethanol into the
same markets where Bunge sells other parties’ ethanol.  If Bunge determines to
accept, for its own account and at its risk, contracts with terms that are
outside the parameters of the Ethanol Marketing Policy, Bunge will promptly
offer Producer the opportunity to waive or amend the Ethanol Marketing Policy
and authorize Bunge to enter into such contract as a Contract subject to this
Agreement.  If Producer elects to accept the contract, the waiver or amendment
must be made promptly.  If Producer elects not to accept the contract, then
Producer understands that Bunge may fulfill the contract with spot market
purchases from Producer and such spot market purchases shall fulfill Bunge’s
obligations to maximize the sale price pursuant to Section 2.1(c).  Producer and
Bunge may, from time to time, mutually agree that Bunge will purchase certain
quantities of Ethanol for its own account for resale to third parties in
contracts which are not Contracts subject to this Agreement and Bunge will pay
to Producer the current fair market value of such Ethanol as determined by the
Parties.


2.2            Producer’s Obligations.


(a)            Production Estimates.  On or before the first day of each month,
Producer will provide Bunge with its updated best estimate of Producer’s
anticipated monthly Ethanol production for the next twelve months, so that Bunge
will have Ethanol production estimates from Producer twelve months into the
future during the Term (each such monthly anticipated amount, a “Monthly
Estimate”).  If Producer fails to timely provide a written estimate for a month
as required by this Section 2.2, then the Monthly Estimate for such month will
be deemed to be the average amount of monthly production of Ethanol over the two
months immediately preceding the month in question.  Producer will notify Bunge
of anticipated production downtime or disruption in Ethanol availability at
least three months in advance of such outage.  In addition to the Monthly
Estimates, Producer will provide a written estimate to Bunge of the quantity of
Ethanol to be produced and delivered by Producer in each given week (each such
weekly anticipated amount, a “Weekly Estimate”) during the Term at least five
days prior to the beginning of such week.  Each Weekly Estimate will (a) include
a statement of the amount of Ethanol in storage as of such date, and (b) be
consistent with the applicable Monthly Estimate.
 
3

--------------------------------------------------------------------------------

(b)            Failure to Produce and Changes to Estimates.  Bunge is entitled
to rely on Monthly Estimates and Weekly Estimates in marketing Ethanol and in
entering into Contracts.  Producer will immediately notify Bunge of any
revisions to such estimates; provided, that, to the extent Bunge has relied upon
such estimates, such estimates may not be revised and shall be deemed fixed in
determining any amounts payable by Producer in this Section.  Bunge will utilize
commercially reasonable efforts to adjust its Ethanol marketing and sales
strategy according to any such revised estimates; provided that Producer will
bear all costs incurred by Bunge to attempt to meet such revised quantities.  To
the extent that Bunge is able to obtain Substitute Ethanol to meet such revised
quantities and the price paid by Bunge to procure the Substitute Ethanol
(including transportation, handling, or other charges related to the procurement
and/or delivery of the Substitute Ethanol) was less than the price at which
Bunge sold ethanol in such sale commitments, then Bunge shall retain the Cover
Amount.  To the extent that Bunge is able to obtain Substitute Ethanol to meet
such revised quantities and the price paid by Bunge to procure the Substitute
Ethanol (including transportation, handling, or other charges related to the
procurement and/or delivery of the Substitute Ethanol) was greater than the
price at which Bunge sold ethanol in such sale commitments, then Producer will
pay to Bunge an amount equal to (i) the Cover Amount for the Substitute Ethanol,
plus (ii) Bunge’s Marketing Fee on the Substitute Ethanol.  The “Substitute
Ethanol” means the volume of ethanol procured by Bunge to meet ethanol sale
commitments due to Producer’s failure to supply the amount of Ethanol in the
applicable Monthly Estimate or Weekly Estimate.  The “Cover Amount” is the
difference between the price paid by Bunge to procure the Substitute Ethanol
(including transportation, handling, or other charges related to the procurement
and/or delivery of the Substitute Ethanol) and the price at which Bunge sold
ethanol in such sale commitments.


(c)            Excess Ethanol Production.  If Producer produces Ethanol in
excess of the Monthly Estimate for a given month or Weekly Estimate for a given
week, then Producer acknowledges that any sale by Bunge of such excess volume of
Ethanol on the spot market will fulfill Bunge’s obligation in Section 2.1(c) to
maximize the sale price that it receives for such excess volume of Ethanol.


(d)            Handling and Shipping.  In connection with this Agreement,
Producer will:


(i)             Determine the volume of all Ethanol delivered to Bunge as
provided in Section 3;


(ii)            Load the Ethanol for shipment in accordance with the loading
instructions from Section 1.3 to trucks, rail cars or pipeline with Ethanol in a
timely manner, which shall include supplying adequate labor and equipment
necessary for such loading;


(iii)          Handle Ethanol in a good and workmanlike manner;


(iv)          Maintain the truck/rail/pipeline loading facilities in safe
operating condition;
 
4

--------------------------------------------------------------------------------

(v)            Supply all product description tags, certificates of analysis,
bills of lading and/or material safety data sheets applicable to Ethanol
shipments;


(vi)          Comply with all federal, state and local rules, regulations
regarding the production and shipment of Ethanol from the Facility, including
but not limited to all U.S. Department of Transportation requirements relating
to shipment of hazardous materials; and


(vii)        Abide by the Ethanol Marketing Policy.


(e)            Storage.  Storage space for not less than 3 million gallons of
Ethanol shall be reserved by Producer at the Facility, which shall be
continuously available for storage of Ethanol to be purchased by Bunge from
Producer.


(f)            Storage Purchase.  Bunge may from time to time notify Producer (a
“Storage Notice”) that Bunge proposes to place a certain quantity of Ethanol in
storage at a location away from the Facility for some period of time before
purchase by Bunge for resale to end customers.  Unless Producer notifies Bunge
within 24 hours after receiving a Storage Notice that Producer agrees to the
storage proposal, then Producer shall be deemed to have rejected such proposal
and Bunge will not place Ethanol in storage pursuant to the Storage Notice.  If
Producer accepts such storage proposal, then Producer will bear the cost related
to such storage.


2.3            Contract Commitments.


(a)            Subject to the terms of this Agreement, all Contracts negotiated
by Bunge shall be consistent with the Ethanol Marketing Policy unless the
general manager of the Facility, or his designee, approves in advance any
Contract terms inconsistent with the Ethanol Marketing Policy.


(b)            Producer will not be a party to, or have any liability or
obligation to any purchaser or to Bunge under Contracts except as provided in
Sections 2.1, 2.2 and 2.3.  Producer acknowledges that in order to maximize the
total revenue to be generated through the sale of the Ethanol, Bunge may take
positions by selling Ethanol in anticipation of Producer providing the Ethanol,
subject to the terms of the Ethanol Marketing Policy.  Notwithstanding the fact
that Producer’s obligation is to provide Bunge with the Ethanol output of the
Facility, the Parties acknowledge that Bunge may suffer losses as a result of
positions taken by Bunge if Producer discontinues operations for any reason
whatsoever including Force Majeure.  Producer shall indemnify, defend and hold
Bunge and its Affiliates (as defined below) harmless from all liabilities, costs
and expenses (including, without limitation, attorney’s fees) that Bunge or its
Affiliates may suffer, sustain or become subject to as a result of any sale or
purchase of Ethanol taken by Bunge which is consistent with the Ethanol
Marketing Policy in anticipation of Producer delivering the Ethanol hereunder,
provided Bunge has taken commercially reasonable steps to avoid the loss.  Bunge
will indemnify, defend and hold harmless Producer and its Affiliates, employees
and agents from and against any and all liabilities, costs and expenses
(including, without limitation, attorney’s fees) arising out of, relating to or
resulting from any failure of Ethanol to comply with the Production Standards or
degrading the quality of Ethanol which results from causes or conditions arising
after title passes to Bunge, except to the extent such liabilities, costs and
expenses arise out of the gross negligence or intentional misconduct of Producer
or a breach of this Agreement by Producer.
 
5

--------------------------------------------------------------------------------

3.             Quantity and Volume.


3.1            Meters.  Producer will determine the quantity of Ethanol
(expressed in both gross and net 60° Fahrenheit temperature compensated gallons)
delivered to Bunge from the Facility using meters at the Facility.  Producer
will maintain (at its expense) the accuracy of such meters and ensure that they
are inspected and certified as required by applicable law.  Upon Bunge’s
request, Producer will promptly provide Bunge with copies of all meter
certifications.  Bunge may, at its sole expense, test the accuracy of such
meters.  Producer will maintain all meter certificates for at least two years
after their creation and provide copies of such meter certificates to Bunge upon
request.  If the meters are found to be inaccurate, the Parties will negotiate
in good faith a reasonable adjustment for Ethanol sales reasonably believed to
have been affected.


3.2            Meter Certificates.  The net 60° Fahrenheit temperature
compensated gallon volumes of Ethanol recorded on outbound meter certificates
generated pursuant to Section 3.1 will determine the quantity of Ethanol for
which Bunge is obligated to pay pursuant to Section 5.1, in the absence of
manifest error (greater than 0.5% variation).  Producer will provide a copy of
each such meter certificate to Bunge at the same time that a truck, rail car or
pipeline is loaded and a certificate is produced for such loading.


4.             Quality; Sampling; Rejection; Disposition.


4.1            Quality.  Producer agrees and warrants that the Ethanol produced
at the Facility and delivered to Bunge at the Delivery Location shall meet the
minimum quality standards outlined in Exhibit A hereto and such other quality
standards set forth in this Agreement (the “Production Standards”).  Producer
will not be responsible for any failure of Ethanol to comply with the Production
Standards or degrading the quality of Ethanol which results from causes or
conditions arising after title passes to Bunge.  Producer will provide a
certificate of analysis to Bunge for each shipment of Ethanol under this
Agreement, and Bunge will have the right (but not the obligation) to test each
such shipment to determine whether the Production Standards are being met.  In
addition, from time to time as requested by Bunge, Producer will provide Bunge
samples of Ethanol for Bunge to test.


4.2            Non-Conforming Ethanol.  If any Ethanol does not conform to the
Production Standards when crossing the Delivery Location, or when unloaded at an
end customer’s facility (other than due to actions or inactions by Bunge), Bunge
may, in its sole discretion, reject such Ethanol and require Producer to
promptly replace such non-conforming Ethanol with Ethanol that complies with the
Production Standards.  In addition to other obligations under this Agreement or
at law, Producer will promptly reimburse Bunge for all out-of-pocket costs
reasonably incurred by Bunge in storing, transporting, returning and disposing
of rejected Ethanol in accordance with this Agreement.
 
6

--------------------------------------------------------------------------------

4.3            Samples.  Producer will take and analyze representative (a)
origin samples of Ethanol before loading it into any truck, rail car or pipeline
and (b) samples of Ethanol after it is loaded into each truck, rail car or
pipeline before it leaves the Facility (any sample under this Section 4.3, a
“Sample”), and Bunge will have the right to witness the taking of the Samples. 
Each Sample will be no less than 250 milliliters in amount.  Producer will label
each Sample to indicate the (i) date of shipment, (ii) truck, rail car or
pipeline from which the Sample was taken or into which the Ethanol was loaded,
and (iii) order/shipment number.  Producer will retain such Samples for not less
than 60 days in a manner that preserves the integrity of each Sample, and will
send any Sample to Bunge immediately upon Bunge’s request.  Producer will
prepare a certificate of analysis in accordance with industry standards for
every truck, rail car or pipeline loaded at the Facility.


5.             Price/Payment.



5.1 Purchase Price.



(a)            Bunge will pay the Purchase Price to Producer for all Ethanol
purchased hereunder within 13 days after the date that (i) meter certificates
for all properly loaded Ethanol are delivered by Producer to Bunge in accordance
with this Agreement or (ii) Bunge invoices end customers for ethanol that has
been placed in storage pursuant to Section 2.2(f).  In either case, Bunge will
retain the applicable Marketing Fee and Transportation Costs for such Ethanol.


(b)            The following definitions shall apply to any given gallon of
Ethanol:


(i)            The “Purchase Price” shall be equal to the Sale Price minus the
applicable Marketing Fee and Transportation Costs (if any).


(ii)           The “Sale Price” shall be equal to: (A) with respect to Ethanol
that Bunge purchases to fulfill its commitments to third party purchasers under
agreements consistent with this Agreement, the sale price received by Bunge from
such purchasers; and (b) with respect to Ethanol purchased by Bunge on the spot
market, the spot price for such Ethanol agreed upon by Bunge and Producer.


(iii)         The “Marketing Fee” shall be equal to * of the Net Sales Price.


* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


(iv)        The "Net Sales Price" will be equal to the Sales Price minus all
Transportation Costs.


(v)        “Transportation Costs” shall be equal to: (A) with respect to Ethanol
delivered via rail, all rail freight charges, rail and fuel surcharges,
switching charges, and any other accessorial charges applicable to delivery of
the Ethanol; and (B) with respect to Ethanol delivered via truck, pipeline or
other conveyance, all freight charges, fuel surcharges, and any other
accessorial charges applicable to delivery of the Ethanol.  There are no
Transportation Costs for any Ethanol picked up at the Facility by purchasers. 
For Ethanol placed in storage under Section 2.2(f), accessorial charges will
include all charges related to such storage.  For purposes of this Section,
assessorial charges include all charges related to the movement, offloading and
storage of Ethanol.
 
7

--------------------------------------------------------------------------------

5.2            Payment.  Bunge will pay the Purchase Price by wire transfer. 
Interest will accrue on amounts past due at a rate per annum equal to the lesser
of (a) the prime rate, as reported from time to time by the Wall Street Journal
plus 2%, and (b) the highest rate permitted by law.  Bunge will provide
Purchaser with a copy of an invoice supporting the Sale Price for such Sale upon
request.


5.3            Annual Minimum and Maximum Amounts.  If the total amount of the
Marketing Fees retained by Bunge during a calendar year (a “Total Fee Amount”)
is less than * (the “Annual Minimum Amount”), then on or before January 15 of
the immediately following year, Producer will pay to Bunge an amount equal to
the Annual Minimum Amount minus the Total Fee Amount.  As of the date during a
calendar year (if any) that the Total Fee Amount aggregates an amount equal to *
(the “Annual Maximum Amount”), then after such date during such calendar year,
Bunge will not retain any additional Marketing Fees during the balance of such
calendar year.


* OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT WHICH HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


5.4            Tax.  For purposes of personal property taxation and/or
assessment or other taxation, if any, any tax assessed on Ethanol produced under
this Agreement will be the responsibility of Producer, and at no time will Bunge
be responsible for the payment of any such tax.


6.             Term and Termination.


6.1            Term.  The initial term of this Agreement will begin on the
Effective Date, and, unless earlier terminated in accordance with the terms
hereof, will expire on December 31, 2019.  Unless earlier terminated in
accordance with this Agreement, this Agreement will automatically renew for an
additional five-year term thereafter unless Bunge gives Producer written notice
of its election not to renew, no later than 180 days prior to the expiration of
the initial term.  The “Term” will be the total of the initial term of this
Agreement and any renewal terms.


6.2            Termination Rights.


(a)            Either Party may terminate this Agreement immediately upon notice
to the other Party if such other Party has (i) materially breached any
representation, warranty, or obligation under this Agreement, and (ii) failed to
remedy such breach within 30 days after the terminating Party has given notice
of such breach, or if such breach cannot reasonably be cured within such 30-day
period, such other Party has failed to commence and diligently pursue remedy of
the breach and failed to remedy such breach not later than 120 days after the
terminating Party has given notice of such breach.
 
8

--------------------------------------------------------------------------------

(b)            Producer may terminate this Agreement immediately upon notice to
Bunge if Bunge fails to pay any amount due under this Agreement within 30 days
after Producer gives Bunge notice of such nonpayment.


(c)            Bunge may terminate this Agreement immediately upon notice to
Producer upon the occurrence of a Dissolution Event (as defined in Article X of
the Fourth Amended and Restated Operating Agreement of Producer).


(d)            Either Party may terminate this Agreement immediately upon notice
to the other Party if (i) such other Party files a petition for adjudication as
a bankrupt, for reorganization or for an arrangement under any bankruptcy or
insolvency law; (ii) an involuntary petition under such law is filed against
such other Party and is not dismissed, vacated or stayed within 60 days
thereafter; or (iii) such other Party makes an assignment of all or
substantially all of its assets for the benefit of its creditors.


(e)            Bunge may terminate this Agreement immediately upon notice to
Producer if there is a Change in Control of Producer.  A “Change of Control”
occurs upon any of: (i) a sale of all or substantially all of the assets of
Producer; (ii) a merger or consolidation involving Producer, excluding a merger
or consolidation after which 50% or more of the outstanding equity interests of
Producer continue to be held by the same holders that held 50% of more of the
outstanding equity interests of Producer immediately before such merger or
consolidation; or (iii) any issuance and/or acquisition of equity interests of
Producer that results in a person or entity holding 50% or more of the
outstanding equity interests of Producer, excluding any persons or entities that
held 50% or more of the outstanding equity interests of Producer immediately
before such acquisition.


(f)            Producer may terminate all of the Related Agreements upon
60-days’ notice to Bunge to the extent that: (i) there has been a Change in
Control of Producer, and (ii) Producer has paid an early termination fee
calculated in accordance with the following formula:


[10 – (number of Elapsed Years)] x $2,000,000


where “Elapsed Years” means the number of full calendar years that have elapsed
from the Effective Date until the date that Producer provides notice of
termination pursuant to Section 6.2(f). The early termination fee shall be
prorated for any partial year based on the number of days remaining in the year
of termination from the expiration of the notice period.


(g)            Producer may terminate this Agreement upon 60-days’ notice to
Bunge: (i) during January of any year immediately following a calendar year
during which none of Bunge Limited or any of its Affiliates earned any of its
revenues from the production or sale of ethanol; or (ii) at any time after Bunge
sells more than 50% of the Series B Units of Producer (or any successor security
issued by Producer) that Bunge holds as of the Effective Date, other than a
transfer by Bunge to any of its Affiliates.
 
9

--------------------------------------------------------------------------------

6.3            Survival.  The provisions of this Agreement which expressly or by
their nature survive expiration or termination of this Agreement, including, but
not limited to, Sections 2.1(d), 2.3(b), 4, 5, 6.3, 8, 9, 13-15, and 17-23, will
remain in effect after the expiration or termination of this Agreement.


7.             Representations and Warranties.  The parties make the following
warranties, representations or guarantees as described below:


(a)            Bunge represents and warrants to Producer that Bunge, either
through its own management or through lawful contracts entered into with third
parties, currently has and shall maintain or cause to be maintained such
licenses, permits and/or authorities as may be required to lawfully engage in
the purchase and sale of Ethanol.


(b)            Bunge represents and warrants to Producer that: all necessary
corporate action has been taken to authorize the execution, delivery and
performance of this Agreement; the execution, delivery and performance of this
Agreement by Bunge does not, and will not, violate or constitute a breach of or
default under any Governmental Requirement (as defined in Section 15.3) or any
indenture, contract or other instrument to which its assets are bound or to
which the representing party’s business is subject.


(c)            Producer represents and warrants to Bunge that: all necessary
corporate action has been taken to authorize the execution, delivery and
performance of this Agreement; the execution, delivery and performance of this
Agreement by Producer does not, and will not, violate or constitute a breach of
or default under any Governmental Requirement or any indenture, contract or
other instrument to which Producer or its assets are bound or to which
Producer’s business is subject.


(d)            Producer warrants that at the time of loading at the Delivery
Location the Ethanol will be of merchantable quality, and will be fit for its
intended purpose, and will meet all applicable ASTM Standards.


(e)            Producer warrants that the Ethanol delivered to Bunge shall be
free and clear of liens and encumbrances.


8.             Limitation of Liability.


8.1            General Disclaimer.  EXCEPT AS EXPRESSLY PROVIDED IN THIS
AGREEMENT, PRODUCER MAKES NO STATUTORY, WRITTEN, ORAL, EXPRESSED OR IMPLIED
WARRANTIES, REPRESENTATIONS OR GUARANTEES OF ANY KIND CONCERNING THE ETHANOL
SOLD UNDER THIS AGREEMENT, OR ITS QUALITY SOURCE, OR CHARACTERISTICS, INCLUDING
WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, BUNGE MAKES NO
STATUTORY, WRITTEN, ORAL, EXPRESSED OR IMPLIED WARRANTIES, REPRESENTATIONS OR
GUARANTEES OF ANY KIND CONCERNING THE SERVICES PROVIDED UNDER THIS AGREEMENT OR
THE FAILURE TO PROVIDE SERVICES UNDER THIS AGREEMENT, INCLUDING WITHOUT
LIMITATION ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR
PURPOSE.
 
10

--------------------------------------------------------------------------------

8.2            IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER OR ANY OTHER
PERSON OR ENTITY FOR ANY INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES UNDER ANY
CIRCUMSTANCES.


9.             Remedies.


9.1            Specific Enforcement.  The Parties shall have the right and
remedy to seek to have the provisions of this Agreement specifically enforced by
any court having equity jurisdiction without the necessity of posting any bond,
it being acknowledged and agreed by the parties that the scope of the provisions
of this Agreement are reasonable under the circumstances.


9.2            Rights Not Exclusive.  No right, power or remedy conferred by
this Agreement will be exclusive of any other right, power or remedy now or
hereafter available to a Party at law, in equity, by statute or otherwise.


10.            Force Majeure.  Each Party is excused from performing its
obligations under this Agreement to the extent that such performance is
prevented by an act or event (a “Force Majeure Event”) whether or not foreseen,
that: (i) is beyond the reasonable control of, and is not due to the fault or
negligence of, such Party, and (ii) could not have been avoided by such Party’s
exercise of due diligence, including, but not limited to, a labor controversy,
strike, lockout, boycott, transportation stoppage, action of a court or public
authority, fire, flood, earthquake, storm, war, civil strife, terrorist action,
epidemic, or act of God; provided that a Force Majeure Event will not include
economic hardship, changes in market conditions, or insufficiency of funds.  A
Party claiming a Force Majeure Event must: (i) use commercially reasonable
efforts to cure, mitigate, or remedy the effects of its nonperformance; provided
that neither Party will have any obligation hereunder to settle a strike or
labor dispute; (ii) bear the burden of demonstrating its existence; and (iii)
notify the other Party of the ocurrence of the Force Majeure Event as quickly as
reasonably possible.  When a Party claiming a Force Majeure Event is able to
resume performance of its obligations under this Agreement, it will immediately
give the other Party notice to that effect and resume performance.  During any
period that a Party claiming a Force Majeure Event is excused from performance
under this Agreement, the other Party may accept performance from other parties
as it may reasonably determine under the circumstances.  If a Party has not
performed under this Agreement due to a Force Majeure Event for twelve
consecutive months or more, the other Party may terminate this Agreement
immediately upon notice to the non-performing Party.


11.           Insurance.


11.1            Required Coverage.  Each Party shall maintain:


(a)            Workers’ Compensation Insurance required by applicable laws and
regulations, with an Alternate Employer Endorsement naming Company as an
alternate employer, and Employer’s Liability Insurance in an amount of not less
than $1,000,000 each accident or occurrence, $1,000,000 policy limit and
$1,000,000 each employee.  The Employer’s Liability Insurance policy shall not
contain an exclusion for occupational disease.  Each Party shall cause all such
policies to contain a provision requiring the insurance carriers to waive all
rights of subrogation against the other Party, its parents, subsidiaries and
affiliates and its and their respective agents and employees.
 
11

--------------------------------------------------------------------------------

(b)            Automobile Liability Insurance covering owned, hired, and
non-owned vehicles against claims for bodily injury, death and property damage,
with a combined single limit of not less than $1,000,000, or equivalent coverage
using split limits.  Such insurance will name the other Party, its parents,
subsidiaries and Affiliates as additional insureds thereunder, and will be
primary and non-contributory to any other insurance available to such other
Party, its parents, subsidiaries and Affiliates as insureds or otherwise.
 
(c)            Commercial General Liability insurance (including, without
limitation, coverage for Contractual Liability and Products/Completed
Operations) against claims for bodily injury, death and property damage, with
limits of not less than $3,000,000 in one accident or occurrence; alternatively,
combined single limits of not less than $3,000,000 each accident or occurrence,
$3,000,000 Products/Completed Operations aggregate and $3,000,000 general
aggregate.  Such insurance will name the other Party, its parents, subsidiaries
and Affiliates as additional insureds there under, and will be primary and
non-contributory to any other insurance available to such other Party, its
parents, subsidiaries and Affiliates as insureds or otherwise.


The minimum limits of coverage required by this Agreement may be satisfied by a
combination of primary and excess or umbrella insurance policies; provided that
any such excess or umbrella insurance policies follow the form of the primary
insurances and contain a drop down provision in case of exhaustion of underlying
limits and/or aggregates.


11.2            Policy Requirements.  All insurance policies required by this
Agreement will (a) provide coverage on an “occurrence” basis; and (b) be valid
and enforceable policies issued by insurers of recognized responsibility,
properly licensed in Iowa, with an A.M. Best’s Rating of A- or better and Class
VII or better.  Such insurance policies will not contain a cross-liability
exclusion or an exclusion for punitive or exemplary damages where insurable
under law.  Prior to the Effective Date and, thereafter, within five business
days of renewal, certificates and endorsements of such insurance will be
delivered to the other Party, as appropriate, as evidence of the specified
insurance coverage.  From time to time, upon a Party’s request, the other Party
will provide the requesting Party a certified duplicate original of any policy
required to be maintained hereunder.


12.                 Relationship of Parties.  This Agreement creates no
relationship other than those of producer/seller and purchaser between the
Parties hereto.  Except as expressly provided herein, there is no partnership,
joint venture or other joint or mutual enterprise or undertaking created hereby
and neither Party, or any of such Party’s representatives, agents or employees,
will be deemed to be the representative or employee of the other Party.  Except
as expressly provided herein or as otherwise specifically agreed in writing,
neither Party will have authority to act on behalf of or bind the other Party.
 
12

--------------------------------------------------------------------------------

13.           Confidentiality.


13.1            Definition of Confidential Information.  The term “Confidential
Information” means all material or information relating to a Party’s business
operations and affairs (including trade secrets) that such Party treats as
confidential.  Without limiting the generality of the foregoing, all information
regarding quantities of Ethanol produced and any pricing matter under this
Agreement will be deemed to be Confidential Information of the appropriate
Party; provided, however, that quantities of Ethanol produced and sold, the
price at which the Ethanol is sold, and aggregate fees paid to Bunge, on a
quarterly and annual basis, shall not be deemed “Confidential Information.”


13.2            Use of Confidential Information.  During the Term and for three
years thereafter, neither Party will (a) use any Confidential Information of the
other Party for any purpose other than in accordance with this Agreement or for
its and its Affiliates internal business purposes, or (b) disclose Confidential
Information to any Person, except to its personnel who are subject to
nondisclosure obligations comparable in scope to this Section 13 and who have a
need to know such Confidential Information in order to perform under this
Agreement.  Notwithstanding the foregoing, the Parties acknowledge that Bunge
and/or its Affiliates may perform services for other third parties similar to
the services provided to Producer hereunder and that the use by Bunge and/or its
Affiliates of any Confidential Information regarding the services provided under
this Agreement in the course of the provision of such services to other third
parties and for Bunge’s and its Affiliates’ internal business purposes shall not
be considered a violation of this Section 14; provided, that such use of
Producer’s Confidential Information may not be to the competitive disadvantage
of Producer.


13.3            Disclosure of Confidential Information.  Notwithstanding Section
13.2, either Party may use for any purpose or disclose any material or
information that it can demonstrate (i) is or becomes publicly known through no
act or fault of such Party; (ii) is developed independently by such Party
without reference to the other Party’s Confidential Information; (iii) is known
by such Party when disclosed by the other Party, and such Party does not then
have a duty to maintain its confidentiality; or (iv) is rightfully obtained by
such Party from a third party not obligated to preserve its confidentiality who
did not receive the material or information directly or indirectly from the
other Party.  A Party also may disclose the other Party’s Confidential
Information to the extent required by a court, law, legal or administrative
process or by other governmental authority, provided that the disclosing Party
(a) gives the other Party advance written notice of the disclosure, (b) uses
reasonable efforts to resist disclosing the Confidential Information, (c)
cooperates with the other Party on request to obtain a protective order or
otherwise limit the disclosure, and (d) as soon as reasonably possible, provides
a letter from its counsel confirming that such Confidential Information is, in
fact, required to be disclosed.


13.4            Injunctive Relief.  Each Party acknowledges and agrees that its
breach or threatened breach of any provision of this Section 13 would cause the
other Party irreparable injury for which it would not have an adequate remedy at
law.  In the event of a breach or threatened breach, the non-breaching Party
will be entitled to injunctive relief in addition to all other remedies it may
have at law or in equity.
 
13

--------------------------------------------------------------------------------

14.                Governing Law; Jurisdictional Matters; Waiver of Jury Trial. 
This Agreement shall be governed by the laws of the state of Iowa, without
regard to principles of conflicts of laws.  Any proceeding initiated by either
Party hereto shall be commenced and prosecuted in the United States District
Courts for the Eastern District of Missouri or the Western District of Iowa or
the state courts in St. Louis County, Missouri or Des Moines, Iowa, and any
courts to which an appeal may be taken, and each Party hereby consents to and
submits to the personal jurisdiction of each of such courts.  EACH PARTY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.


15.           Indemnification.


15.1            Indemnification By Producer. Producer shall indemnify and hold
Bunge harmless from any Loss suffered or incurred by Bunge arising out of, or in
any way relating to:


(a)            Producer’s use or possession or operations on or at, or any
action or failure to act at, the Facility;
 
(b)            any personal injury or property damage related to the use,
possession, condition of, disposal of, physical contact with or exposure to any
products manufactured at the Facility;
 
(c)            injuries or alleged injuries suffered by Producer’s employees
whether at the Facility or elsewhere and whether or not under the direction of
Bunge and/or the Producer; or
 
(d)            any violation or alleged violation of any Governmental
Requirement by Producer,
 
but not to the extent such Loss was caused by Bunge’s gross negligence or
willful misconduct.
 
15.2            Indemnification By Bunge. Bunge shall indemnify and hold
Producer harmless from any Loss suffered or incurred by Producer arising out of,
or in any way relating to:


(a)            injuries or alleged injuries suffered by Bunge’s employees, or
leased or subcontracted by Bunge, whether at the Facility or elsewhere; or
 
(b)            any violation or alleged violation of any Governmental
Requirement by Bunge,
 
but not to the extent such Loss was directly caused by Producer’s gross
negligence or willful misconduct.
 
14

--------------------------------------------------------------------------------

15.3            General.  A party’s indemnification of the other party pursuant
to this Section 15 will also run in favor of such indemnified party’s managers,
officers, directors, employees, agents and representatives, and indemnification
claims may be made hereunder by any of such parties or by the indemnified party
on such third parties’ behalf.  In this Agreement:  (a) “Governmental
Requirement” means all laws, statutes, codes, ordinances and governmental rules,
regulations and requirements of any governmental authority that are applicable
to the Parties, the property of the Parties or activities described in or
contemplated by this Agreement; (b) “Loss” means any claim, loss, cost, expense,
liability, fine, penalty, interest, payment or damage, including but not limited
to reasonable attorneys’ fees, accountants’ fees and any cost and expense of
litigation, negotiation, settlement or appeal; (c) “Affiliate” means a Person
that directly, or indirectly through one or more intermediaries, controls or is
controlled by, or is under common control with, the party specified, with
“control” or  “controlled” meaning the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities or voting interests,
by contract or otherwise; and (d) “Person” means any individual, general
partnership, limited partnership, limited liability company, joint venture,
trust, business trust, cooperative, association or other entity of whatever
nature.


16.                Notices.  All notices required or permitted under this
Agreement will be in writing and will be deemed given and made: (i) if by
personal delivery, on the date of such delivery, (ii) if by nationally
recognized overnight courier, on the next business day following deposit, and
(iii) if by certified mail, return receipt requested, postage prepaid, on the
third business day following such mailing; in each case addressed to the address
shown below for such Party, or such other address as such Party may give to the
other Party by notice:
 
If to Bunge:
If to Producer:
   
Bunge North America, Inc.
Southwest Iowa Renewable Energy, LLC
11720 Borman Drive
10868 189th Street
St. Louis, Missouri  63146
Council Bluffs, Iowa  51503
Attn: Vice President –Grain
Attn: General Manager
   
with copies to:
with copies to:
   
Bunge North America, Inc.
David E. Gardels, Esq.
11720 Borman Drive
Husch Blackwell LLP
St. Louis, Missouri  63146
13330 California Street, Suite 200
Attn:  General Counsel
Omaha, Nebraska 68154

 
17.                 Entire Agreement; No Third Party Beneficiaries.  This
Agreement amends and restates the Original Agreement and, with the Related
Agreements, constitutes the entire agreement between the Parties with respect to
the subject matter hereof and supersedes all prior agreements and
understandings, both written and oral, between the Parties with respect to the
subject matter hereof.  This Agreement does not, and is not intended to, confer
any rights or remedies upon any person other than the Parties.
 
15

--------------------------------------------------------------------------------

18.                 Amendments; Waiver.  The Parties may amend this Agreement
only by a written agreement of the Parties.  No provision of this Agreement may
be waived, except as expressly provided herein or pursuant to a writing signed
by the Party against whom the waiver is sought to be enforced.  No failure or
delay in exercising any right or remedy or requiring the satisfaction of any
condition under this Agreement, and no “course of dealing” between the Parties,
operates as a waiver or estoppel of any right, remedy or condition.  A waiver
made in writing on one occasion is effective only in that instance and only for
the purpose that it is given and is not to be construed as a waiver on any
future occasion or against any other person.


19.                 Assignment.  No Party may assign this Agreement, or assign
or delegate any of its rights, interests, or obligations under this Agreement,
voluntarily or involuntarily, whether by merger, consolidation, dissolution,
operation of law, or any other manner, without the prior written consent of the
other Party, and any purported assignment or delegation without such consent
will be void.  Despite the prior sentence, Bunge may assign this Agreement, or
assign or delegate any of its rights, interests, or obligations under this
Agreement, to its Affiliates without Producer’s prior written consent, and
Producer may assign this Agreement, for collateral purposes, to its lenders,
upon written notice to Bunge.  Subject to the preceding sentences in this
Section 19, this Agreement binds and benefits the Parties and their respective
permitted successors and assigns.


20.                Severability.  If a court or arbitrator with proper
jurisdiction determines that any provision of this Agreement is illegal,
invalid, or unenforceable, the remaining provisions of this Agreement remain in
full force.  The Parties will negotiate in good faith to replace such illegal,
invalid, or unenforceable provision with a legal, valid, and enforceable
provision that carries out the Parties’ intentions to the greatest lawful extent
under this Agreement.


21.                 Interpretation.  Each Party has been represented by counsel
during the negotiation of this Agreement and agrees that any ambiguity in this
Agreement will not be construed against one of the Parties.


22.                Further Assurances.  Each Party will execute and cause to be
delivered to the other Party such instruments and other documents, and will take
such other actions, as the other Party may reasonably request for the purpose of
carrying out or evidencing any of the transactions contemplated by this
Agreement.


23.                Counterparts.  This Agreement may be executed by the Parties
by facsimile and in separate counterparts, each of which when so executed will
be deemed to be an original and all of which together will constitute one and
the same agreement.


[Remainder of page intentionally left blank]
 
16

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed the
day and year first above written.
 
BUNGE NORTH AMERICA, INC.
 
SOUTHWEST IOWA RENEWABLE ENERGY, LLC
     
By: /s/ John P. Gilsinn
 
By: /s/ Brian T. Cahill
     
Name: John P. Gilsinn
 
Name:  Brian T. Cahill
     
Title: Vice President
Title: 
CEO and General Manager

 
17

--------------------------------------------------------------------------------

EXHIBIT A


Production Standards
 
The Parties agree that the Production Standards shall be all of the standards
and requirements set forth in the current (as of the time of delivery of Ethanol
under this agreement) ASTM standard specifications for denatured fuel ethanol
for blending with gasolines for use as automotive spark ignition engine fuel.
 
 
18

--------------------------------------------------------------------------------